                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


 PAMELA J. ORYSHCHYN,                             Case No. 6:18-cv-00270-MC
     Plaintiff,
                                                 ORDER FOR PAYMENT OF ATTORNEY
                 vs.                             FEES PURSUANT TO EAJA & COSTS
                                                 PURSUANT TO 28 U.S.C. § 1920
 COMMISSIONER,
 Social Security Administration,

        Defendant.




       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $8,445.04 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412, and costs of $400.00, for the filing fee, pursuant to 28 U.S.C. § 1920.

Payment of this award shall be via check made payable to Plaintiff and mailed to Plaintiff’s

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made payable to Katherine

Eitenmiller, HARDER, WELLS, BARON & MANNING, P.C., if the Commissioner confirms that

Plaintiff owes no debt to the Government through the federal treasury offset program.
                                 December 2019.
                   20th day of ____________
       Dated this _____

                                               s/Michael J. McShane
                                            _______________________________________
                                            MICHAEL J. MCSHANE
                                            United States District Judge

Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
